DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 5/11/2021.  Claims 1-4, 6-11, 13-17, 19, and 20 are pending.  The earliest effective filing date of the present application is 10/12/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 8 and 15) recites the limitation "pedigree information" in lines 3, and 19-20.  There is insufficient antecedent basis for this limitation in the claim.  See where the preamble recites “product pedigree identification” in line 2.  It is unclear to the examiner if this is the same pedigree information, or different pedigree information.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0285810 to Ramachanchandran et al. (“Ramachandran”) in view of Kumar et al. (1995). An empirical comparison of neural network and logistic regression models. Marketing Letters 6:4 (hereinafter “Kumar”).
With regard to claims 1, 8, and 15, Ramachandran discloses the claimed method for using blockchain for intelligent classification for product pedigree identification by a processor, comprising: 
dynamically creating a transactional block for recording both pedigree information for each of a plurality of supply ingredients at a time of origin (see e.g. Fig. 17, showing the claimed “plurality of ingredients” as the “100 lbs of Sungold Cherry Tomato”, where each tomato in the 100lbs is considered an ingredient, thereby making up a plurality of supply ingredients; [0039], [0072]-[0084]. [0089], [0154], [0155]; where the system automatically gathers data such as at origin “the original data serves as a block record” (i.e. dynamically created block); [0155] “Blockchain data is stored using a set of JSON data structures based on the IC-foods ontology this enables the creation of smart data, secure, interoperable, tokenized, and programmable food information.”); see the “pedigree information” as shown visually at Fig. 17, where the system captures previous information such as original of supply chain, and information stored by originator/grower, and also store real-time update to date information through the arrival to final destination) and one or more parameters relating to the plurality of supply ingredients at each of a plurality of temporal events occurring during a lifecycle of the plurality of ingredients (see e.g. Fig. 17, visual time line where at Aug. 31 at 8:42PM there was a temperature flag for the plurality of ingredients as shown (100 lbs of tomatoes): 
see exemplary temporal events at 

    PNG
    media_image1.png
    228
    687
    media_image1.png
    Greyscale

); and 
 		determining each temporal event or changes to each of the temporal events according to the one or more parameters (see Fig. 17, where the one or more parameters is Sungold Cherry Tomato), one or more variables (se Fig. 17, variables could be traveling distance of 57 mi, 23 mi, and 15 mi; variable can also be temperature), and fluctuations in the one or more variables (see Fig 17, where e.g. temperature fluctuated at 

    PNG
    media_image2.png
    169
    155
    media_image2.png
    Greyscale
 [0079]; ), wherein the one or more variables include one or more predictor variables each having values coalesced from relevant historical values of the one or more parameters (see e.g. Fig. 10, [0150] “In another example, the taste of tomatoes can be correlated to environmental conditions.  FIG. 10 is a 3D plot illustrating some environmental conditions (temperature, light, humidity) for a given number of tomatoes.  Since the system includes data regarding the taste of the tomatoes, a user can determine how these environmental conditions affect the taste.  Using the data from the exemplary plot of FIG. 10, it was concluded that desirable taste is driven by higher temperature, more light, and lower humidity.”), and wherein a machine learning operation is performed to determine which combination of the one or more parameters contribute to a final product incorporating the plurality of supply ingredients according to the one or more predictor variables (see Figs. 7, 9-12; where the acquiring of historical data (e.g. the claimed “machine learning operation”) is performed and the system predicts that based on the various parameters known that, for instance, the quality is at a higher level 9 days after harvest, as opposed to 11 days after harvest as shown in Fig. 12; see Fig. 17 where the “Final product” is the 100 lbs of “Sungold Cherry Tomato”, where each tomato in the 100 lbs is an ingredient, thereby the inclusion of the 100 lbs includes a plurality of ingredients, with the following; 

    PNG
    media_image3.png
    210
    649
    media_image3.png
    Greyscale
, see the predictor variables as shown in Figs. 9 and 10 where the predictor variables relates to e.g. the variable of “Temp”, “Humidity”, and “Light” and the “ingredients” are the values of these predictor variables as shown in e.g. Fig. 10 );
generating one or more ingredient-specific variable mappers (the examiner refers to Applicant’s originally-filed Specification at [0080] stating that the mappers are “e.g., components that identify a variable based on context”, and that while this is not a definition, this explanation assists the reviewer in understanding this phrase) in an ingredient pedigree by the machine learning operation for each of the plurality of ingredients comprised within the final product, wherein each of the plurality of supply ingredients are tangible raw materials produced by and received from one or more physical supply chain entities such that the pedigree information and the one or more ingredient-specific variable mappers capture antecedent and processing information of the plurality of supply ingredients with respect to the production by the one or more physical supply chain entities, and (see Fig. 2, where the various generated “mappers” such as evidence, claims, certification, scorecard, ripe chain bundle, purchase contract, etc. are generated by the machine learning operation of acquiring data historical/present data; see Fig. 17, where the plurality of ingredients are 100 lbs of tomatoes, where 100 lbs of tomatoes is a tangible raw material; see Fig. 17, where the different entities receive and send out the goods; see pedigree information as e.g. the grower/originator; see Fig. 17, where the antecedent such as “FARM 4:13 PM Aug. 31, 2017” is antecedent from processing information of “ARRIVED 8:29PM”), wherein the one or more ingredient-specific variable mappers capture outlier ingredient characteristics to derive which of the plurality of ingredients, and the combination of the one or more parameters thereof, are those of the plurality of ingredients that contribute to the determined quality of the final product (see e.g. Figs. 9-12, [0149-152]; in particular, see Fig. 10, showing the various ingredients such as Temp, Light, Humidity, and how each of these ingredients along and together affect the quality of the tomatoes, and see where the outlier(s) based on the size of the circle in Fig. 10, or Fig. 9, indicates the outlier attribute; see also Fig. 17 showing outlier ingredient of Temp being out of range, or an outlier, at 8:42pm: 

    PNG
    media_image4.png
    180
    692
    media_image4.png
    Greyscale

);	

	
 		linking one or more transactional blocks via a shared ledger according to the plurality of supply ingredients and the one or more parameters (see [0031] “The solution described provides an infrastructure to which data can be collected in the food supply chain and recorded in a blockchain ledger, shared in the food supply chain, and validated while data privacy and security is maintained.  The infrastructure described also enables applications to be created from the data and workflow and processes behind the infrastructure.  The collection of this data enables virtual histories of shipments to be created, which can be used to increase efficiency, create new business practices and potentially restructure marketplaces.“; [0038]; [0042]; [0152]; see Fig. 17 Blockchain ID created of 10520, where all the data from the various entities of the supply chain are linked and accessible based on authorization; [0034] “Data is recorded as bundles, called `blocks,` which are linked together by referencing the previous block, forming a `chain.`”).  
 	However, Ramachandran does not disclose the specifics of developing a logistic regression model and using the logistic regression model on ingredients, as claimed.  The examiner notes that in Ramachandran the system does build a model and applies the model at at least [0107], [0146], Fig. 9-12.  
 	Kumar teaches at e.g. page 251 (talks about building logistic regression model); page 255-262 that it would have been obvious to one of ordinary skill in the art to develop a logistic regression model and use the model on food items, where this is performed in order to establish statistical techniques so that marketing decisions can be made based on the results achieved.  See Kumar, Abstract.  


With regard to claims 2, 9, and 16, Ramachandran further discloses recording the pedigree information and the one or more parameters of each temporal event on the shared ledger (see Fig. 17 and [0155]).  

With regard to claims 3 and 10, Ramachandran further discloses extracting the one or more parameters and one or more variables from one or more data sources (see Fig. 17).  

With regard to claims 4 and 11, Ramachandran further discloses associating the one or more parameters and one or more variables with the one or more supply ingredients (see Fig. 17).  

With regard to claims 6, 13, and 19, Ramachandran further discloses dynamically building one or more relationships between one or more supply ingredients according to the one or more parameters (see Fig. 17 generally, and Food Score 85), a classification, a selected location, a profile of each of the one or more supply ingredients, one or more variables, or a combination thereof.  

With regard to claims 7, 14, and 20, Ramachandran further discloses determining a match between the one or more supply ingredients and one or more alternative supply ingredients for linking the one or more transactional blocks via the shared ledger (see [0152] where data is obtained via shared ledger and the system links the various types of tomatoes so that comparison can be made).  

With regard to claim 17, Ramachandran further discloses extracts the one or more parameters and one or more variables from one or more data sources; and associates the .  

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the addition of prior art to Kumar. 

  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER LUDWIG/Primary Examiner, Art Unit 3687